DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Korevaar et al (US 2008/0169019), and further in view of Yoon (Formation of ZnO Nanosheets by Oxidizing Zn Film, Journal of the Korean Physical Society, Vol. 59, No. 1, July 2011, pp. 110∼113).

Regarding claim 1 Korevaar discloses a method of manufacturing a solar cell, the method comprising: 
forming a first electrode on a substrate ([0056], [0058], [0076]-[0077] Figs. 1a-1b see: a bottom contact provided integrated with a substrate or deposited on the substrate); 
forming a connection layer on the first electrode ([0056], Figs. 1a-1b see: nanowalls 101 formed over the top surface of the substrate 102 with the bottom contact); and 
sequentially forming a semiconductor layer and a second electrode on the connection layer ([0057]-[0058], [0062]-[0064], Figs. 1a-1b see: at least one conformal layer 103 which provides a p-n or p-i-n junction followed by TCM 104 and a top contact 105), 
wherein the connection layer comprises a plurality of vertically oriented two- dimensional layers ([0056], [0060]-[0061] Figs. 1a-1b see: nanowalls 101 disposed between the bottom surface of the at least one conformal layer 103 and the top surface of the substrate 102 with the bottom contact where the nanowalls are considered a network of two dimensional layers).  
Korevaar does not explicitly disclose performing a chalcogenization reaction on the first electrode to form said connection layer or wherein forming the connection layer comprises reacting a metal on the first electrode with a chalcogen precursor to form said plurality of vertically oriented two- dimensional layers.
Yoon teaches a method of forming a plurality of vertically oriented two- dimensional layers of ZnO comprising depositing a zinc metal film over a substrate and reacting the zinc film in an oxidation reaction to form a plurality of two- dimensional layers of ZnO (ZnO nanosheets) (Yoon, see Abstract and section “II. Experimental”, Fig. 1, see: depositing thin Zn film over a substrate and reacting the metal film with an oxygen plasma (chalcogenization reaction) to form a ZnO nanosheets from the Zn film). Yoon teaches this PECVD method for forming ZnO nanostructures is lower cost, lower temperature and simpler than other known methods of forming ZnO nanostructures (Yoon, see Abstract and section “I. Introduction”).
Yoon and Korevaar are combinable as they are both concerned with the field of growing two-dimensional ZnO nanostructures with PECVD.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Korevaar in view of Yoon such that the two- dimensional layers of Korevaar are formed by the PECVD method of Yoon by performing a chalcogenization reaction on the first electrode of Korevaar to form said connection layer, wherein forming the connection layer comprises reacting a metal on the first electrode with a chalcogen precursor to form said plurality of vertically oriented two- dimensional layers as taught by Yoon (Yoon, see Abstract and section “II. Experimental”, Fig. 1, see: depositing thin Zn film over a substrate and reacting the metal film with an oxygen plasma (chalcogenization reaction) to form a ZnO nanosheets from the Zn film) as Korevaar teaches the two- dimensional layers can be formed by a PECVD process (Korevaar, [0079]) and Yoon teaches this PECVD method for forming ZnO nanostructures is lower cost, lower temperature and simpler than other known methods of forming ZnO nanostructures (Yoon, see Abstract and section “I. Introduction”).

Regarding claim 2 modified Korevaar discloses the method of claim 1, wherein at least one region of the two- dimensional layers is grown vertically from a top surface of the first electrode (Korevaar, [0041], [0056], [0060]-[0061] Figs. 1a-1b see: nanowalls 101 grown from the top surface of the substrate with the bottom contact 102 to extend vertically therefrom).  

Regarding claim 3 modified Korevaar discloses method of claim 2, and regarding the claim 3 recitation “wherein the two-dimensional layers are configured to prevent leakage current in a horizontal direction within the connection layer, the horizontal direction being parallel to the top surface of the first electrode” applicant’s paragraph [0038] of the originally filed specification recites this effect is a result of the two-dimensional layers being spaced from each other along the horizontal direction, and Korevaar teaches the two-dimensional layers (nanowalls 101, Figs. 1a-1b, para [0060]) have voids or spaces therebetween and as such will inherently display the recited effect of “preventing a leakage current in a horizontal direction within the connection layer. See MPEP 2112.

Regarding claim 4 modified Korevaar discloses method of claim 1, and regarding the claim 4 limitation “wherein the metal is contained in the first electrode”, Korevaar teaches the bottom electrode can be formed from ZnO which includes Zn (para [0075]), and Yoon teaches the deposited metal film which is interpreted as part of the bottom electrode, is a Zn film Yoon, section “II. Experimental”) and regarding the claim 4 limitation “while forming the connection layer, a thickness of the first electrode decreases”, Yoon teaches in section “II. Experimental” and first paragraph of section “III. Results and Discussion”, that reacting the Zn metal film is reacted with an oxygen plasma to grow the ZnO nanosheets, and thus the ZnO two-dimensional layers of the connection layer are converted from the Zn metal film resulting in a decrease in thickness of this metal layer of the first electrode.   

Regarding claim 5 modified Korevaar discloses the method of claim 4, wherein before forming the connection layer, the thickness of the first electrode is 50 nm to 1,000 nm (Korevaar, para [0075] see: transparent electrical contact (bottom electrode) can be formed to a thickness of 0.05 µm to 1 µm).  

Regarding claim 6 modified Korevaar discloses the method of claim 4, and regarding the limitation “wherein the first electrode contains the metal selected from the group consisting of W, Mo, Ti, V, Zn, Hf and Zr” Korevaar teaches the bottom electrode can be formed from ZnO which includes Zn (para [0075]), and Yoon teaches the deposited metal film which is interpreted as part of the bottom electrode, is a Zn film Yoon, section “II. Experimental”).  

Regarding claim 7 modified Korevaar discloses the method of claim 1, and Yoon  wherein the metal includes a metal layer formed on the first electrode (Zn film formed over substrate), and while forming the connection layer, the metal layer is converted into the connection layer (Yoon, section “II. Experimental” and first paragraph of section “III. Results and Discussion”, Fig. 1, see: reacting the Zn metal film with an oxygen plasma to grow the ZnO nanosheets, and thus the ZnO two-dimensional layers of the connection layer are converted from the Zn metal film).  

Regarding claim 9 modified Korevaar discloses the method of claim 7, and Yoon further teaches wherein the metal layer contains W, Mo, Ti, V, Zn, Hf or Zr  (Yoon, section “II. Experimental” and first paragraph of section “III. Results and Discussion”, Fig. 1, see: Zn metal film).  

Regarding claim 11 modified Korevaar discloses method of claim 1, and Korevaar further teaches wherein forming the semiconductor layer comprises forming a first semiconductor layer on the connection layer and a second semiconductor layer on the first semiconductor layer, wherein the first semiconductor layer has a first conductivity type, the second semiconductor layer has a second conductivity type different from the first conductivity type ([0057], [0062]-[0064], Figs. 1a-1b see: the at least one conformal layer 103 comprises stacked layers which form a p-n or p-i-n junction), and the two-dimensional layers have the first conductivity type ([0056], [0060]-[0061] Figs. 1a-1b see: network of nanowalls 101 can include doped-ZnO and thus have the same conductivity as the conformal layer said nanowalls electrically contact with).  

Regarding claim 12 modified Korevaar discloses the method of claim 1, and Yoon further teaches further comprising controlling a process temperature of the chalcogenization reaction to adjust a thickness of the connection layer (Yoon, section “II. Experimental” and first paragraph of section “III. Results and Discussion”, Fig. 1, see: reacting the metal film with an oxygen plasma is performed at a controlled temperature of 380°C to grow the ZnO nanosheets to a thickness of 5 nm).  

Regarding claim 13 modified Korevaar discloses method of claim 12, and Yoon further teaches wherein the process temperature of the chalcogenation reaction is 300°C to 530°C (Yoon, see Abstract and section “II. Experimental” and first paragraph of section “III. Results and Discussion”, Fig. 1, see: reacting the metal film with an oxygen plasma at a temperature of 380°C).  

Regarding claim 14 modified Korevaar discloses method of claim 1, and Yoon further teaches wherein the chalcogen precursor includes a chalcogen element selected from the group consisting of S, Se, O and Te (Yoon, see Abstract and section “II. Experimental”, Fig. 1, see: depositing thin Zn film over a substrate and reacting the metal film with an oxygen plasma).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Korevaar et al (US 2008/0169019), in view of Yoon (Formation of ZnO Nanosheets by Oxidizing Zn Film, Journal of the Korean Physical Society, Vol. 59, No. 1, July 2011, pp. 110∼113) as applied to claims 1-7, 9, and 11-14 above, and in further view of Woods et al (US 2009/0308437).

Regarding claim 8 modified Korevaar discloses method of claim 7, but does not explicitly disclose wherein the thickness of the metal layer is 5 nm to 10 nm.
Woods teaches for forming a solar cell electrode that is transparent and made of a metal film on a transparent conducting oxide, the metal film should be made thin to be more transparent/absorb less light (Woods, [0034], Fig. 1 see: semi-transparent contact interface layer 114 of a thin metal layer having a thickness less than 100 angstroms (10 nm) on semi-transparent contact 115 of a TCO).
Woods and modified Korevaar are combinable as they are both concerned with the field of manufacturing solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Korevaar in view of Woods such that the thickness of the metal layer of modified Korevaar is less than 100 angstroms (10 nm) as taught by Woods (Woods, [0034], Fig. 1 see: semi-transparent contact interface layer 114 of a thin metal layer having a thickness less than 100 angstroms (10 nm) on semi-transparent contact 115 of a TCO) for the express purpose of making the metal layer of modified Korevaar more transparent/less absorbent of light when employing the bottom electrode of Korevaar as a transparent electrode.
The disclosed thickness range of the metal layer of modified Korevaar having a thickness less than 100 angstroms (10 nm) entirely overlaps the claimed thickness range of 5 nm to 10 nm of claim 8. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korevaar et al (US 2008/0169019), in view of Yoon (Formation of ZnO Nanosheets by Oxidizing Zn Film, Journal of the Korean Physical Society, Vol. 59, No. 1, July 2011, pp. 110∼113) as applied to claims 1-7, 9, and 11-14 above, and as further evidenced by Choudhury et al (The ALD-MLD Growth of a ZnO-Zincone Heterostructure, Chem. Vap. Deposition 2014, 20, 130–137).

Regarding claim 10 modified Korevaar discloses method of claim 1, and regarding the claim 10 limitation “wherein at least one of the two-dimensional layers has a structure in which monolayers are bonded to each other by van der Waals attraction” Choudhury teaches that two-dimensional ZnO nanostructures such as nanosheets that are adjacently stacked are attracted naturally by van der Waals forces (Choudhury, see Abstract and see paragraph bridging right and left had columns of page 136). As such, as modified Korevaar discloses the structure of the two-dimensional layers having stacked nanosheets (monolayers), these monolayers will also inherently display the recited property of being bonded to each other by van der Waals attraction as evidenced by Choudhury. See MPEP 2112.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chang et al (Two-Dimensional ZnO Nanowalls for Gas Sensor and Photoelectrochemical Applications, Electron. Mater. Lett., Vol. 10, No. 4 (2014), pp. 693-697) and Noothongkaew et al (Zinc Oxide Nano walls Synthesized by Chemical Vapor Deposition, Key Engineering Materials, ISSN: 1662-9795, Vol. 608, pp 127-131, 2014) are also cited as pertinent to the present application’s disclosure as each reference discloses a method of forming ZnO nanowalls from deposited Zn metal powder on a substrate through an oxidation of the deposited Zn metal through a vapor deposition process.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726